DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6, 7-16, 18-20 of U.S. Patent No. 10331017. Although the claims at issue are not identical, they are not patentably distinct from each other.
          In the analysis of the claims it appears that the invention in the pending claims 

are quite similar as written in the claim comparison chart below.

          The slight differences is that patent 10331017 in claims 1, and 11 recite how a band is disposed on the perimeter of a golf club, and the golf club body comprises weights which is not recited in application 17141063, however, that feature is shown in figure 7 in the specification. However, it would have been obvious before the effective filing date of the invention as taught by Kuo (US 6,505,904), in view of Boyd (US 2010/0041494).

Claims Comparison Table
Application: 17141063
Patent: 10331017
1. A golf club head comprising: 

a club face including a hitting surface, a rear surface that is opposite the hitting surface, an extension member, and a flange; wherein the flange is separated from the rear surface via the extension member; 

a body formed from a polymeric material and including a crown, a sole, a hosel, and a face support;


wherein the club face and the body cooperate to define a closed volume; 

wherein the flange is embedded within the face support such that the face support contacts and surrounds the flange to couple the club face to the body; and 

wherein the body includes one or more weights captured within the polymeric material.
1. A golf club head comprising: 

a club face including a hitting surface, a rear surface that is opposite the hitting surface, an extension member, and a flange; wherein the flange is separated from the rear surface via the extension member; 

a body formed from a polymeric material and including a crown, a sole, a band, a hosel, and a face support; 

wherein the club face and the body cooperate to define a closed volume; 

wherein the flange is embedded within the face support such that the face support contacts and surrounds the flange to couple the club face to the body; and 

wherein the band is disposed about a perimeter of the body between the crown and sole; and 

wherein the band includes one or more weights integrally molded within the polymeric material of the body.
2. The golf club head of claim 1, wherein the hosel is integrally formed with the face support.
2. The golf club head of claim 1, wherein the hosel is integrally formed with the face support.
3. The golf club head of claim 2, wherein the hosel and face support are integrally formed as a forward portion of the body; and further comprising a seam disposed between the crown and the sole, between the crown and the forward portion, and between the sole and the forward portion.  

3. The golf club head of claim 2, wherein the hosel and face support are integrally formed as a forward portion of the body; and further comprising a seam disposed between the crown and the sole, between the crown and the forward portion, and between the sole and the forward portion.
4. The golf club head of claim 3, wherein the seam includes at least two layers of the polymeric material that are coupled through at least one of an adhesive or a joining process.
4. The golf club head of claim 3, wherein the seam includes at least two layers of the polymeric material that are coupled through at least one of an adhesive or a joining process.
5. The golf club head of claim 4, wherein the polymeric material is a filled or unfilled polymeric material.
5. The golf club head of claim 4, wherein the polymeric material is a filled or unfilled polymeric material.
6. The golf club head of claim 1, wherein the one or more weights can be formed into the club head by overmolding the weights during the molding of one of the crown or the sole.
6. The golf club head of claim 1, wherein the one or more weights can be formed into the club head by overmolding the weights during the molding of one of the crown or the sole.
7. The golf club head of claim 1, wherein the one or more weights are disposed between the crown and the sole and adjacent a perimeter of the golf club head.
 (Canceled)
8. The golf club head of claim 1, wherein the one or more weights can be metallic objects, such as metallic bands.
8. The golf club head of claim 1, wherein the one or more weights can be metallic objects, such as metallic bands.
9. The golf club head of claim 8, wherein the metallic bands may have a varying cross- sectional thickness.
9. The golf club head of claim 8, wherein the metallic bands may have a varying cross- sectional thickness.
10. The golf club head of claim 1, wherein the body has a varying wall thickness between the face support and both of the crown and the sole.
10. The golf club head of claim 1, wherein the body has a varying wall thickness between the face support and both of the crown and the sole.
11. A golf club head comprising:

 a club face including a hitting surface, a rear surface that is opposite the hitting surface, an extension member, a first flange, and a second flange; wherein the first flange and the second flange are separated from each other via the extension member;

 a body formed from a polymeric material and including a crown, a sole, a hosel, and a face support; 


wherein the first flange and the second flange extend radially outward towards an exterior surface of the golf club head; 

wherein the first flange forms a portion of the hitting surface; wherein the club face and the body cooperate to define a closed volume; 

wherein the second flange includes a plurality of holes extending between opposing sides; 


wherein the first flange is partially embedded within the face support; and 


wherein the second flange is embedded within the face support such that the face support contacts and surrounds the second flange and extends within each of the plurality of holes to couple the club face to the body; 

wherein the body includes one or more metallic weight captured within the polymeric material.
11. A golf club head comprising: 

a club face including a hitting surface, a rear surface that is opposite the hitting surface, an extension member, a first flange, and a second flange; wherein the first flange and the second flange are separated from each other via the extension member; 

a body formed from a polymeric material and including a crown, a sole, a band, a hosel, and a face support; 

wherein the band is disposed about a perimeter of the body between the crown and sole; 


wherein the first flange and the second flange extend radially outward towards an exterior surface of the golf club head; 


wherein the first flange forms a portion of the hitting surface; wherein the club face and the body cooperate to define a closed volume; 

wherein the second flange includes a plurality of holes extending between opposing sides; 

wherein the first flange is partially embedded within the face support; and 

wherein the face support is molded such that the second flange is embedded within the face support and the face support contacts and surrounds the second flange and a portion of the face support is disposed within each of the plurality of holes to couple the club face to the body; 

wherein the band includes one or more metallic weight captured within the polymeric material of the body.
12. The golf club head of claim 1, wherein the hosel is integrally formed with the face support.
12. The golf club head of claim 1, wherein the hosel is integrally formed with the face support.
13. The golf club head of claim 12, wherein the hosel and face support are integrally formed as a forward portion of the body; and further comprising a seam disposed between the crown and the sole, between the crown and the forward portion, and between the sole and the forward portion.
13. The golf club head of claim 12, wherein the hosel and face support are integrally formed as a forward portion of the body; and further comprising a seam disposed between the crown and the sole, between the crown and the forward portion, and between the sole and the forward portion.
14. The golf club head of claim 13, wherein the seam includes at least two layers of the polymeric material that are coupled through at least one of an adhesive or a joining process.
14. The golf club head of claim 13, wherein the seam includes at least two layers of the polymeric material that are coupled through at least one of an adhesive or a joining process.
15. The golf club head of claim 14, wherein the polymeric material is a filled or unfilled polymeric material.
15. The golf club head of claim 14, wherein the polymeric material is a filled or unfilled polymeric material.
16. The golf club head of claim 1, wherein the one or more weights can be formed into the club head by overmolding the weights during the molding of one of the crown or the sole.
16. The golf club head of claim 1, wherein the one or more weights can be formed into the club head by overmolding the weights during the molding of one of the crown or the sole.  

17. The golf club head of claim 1, wherein the one or more weights are disposed between the crown and the sole and adjacent a perimeter of the golf club head.  

(Canceled)
18. The golf club head of claim 1, wherein the one or more weights can be metallic objects such as metallic bands.
18.The golf club head of claim 1, wherein the one or more weights can be metallic objects such as metallic bands.
19. The golf club head of claim 18, wherein the metallic bands may have a varying cross- sectional thickness.  

19. The golf club head of claim 18, wherein the metallic bands may have a varying cross- sectional thickness.
20. The golf club head of claim 19, wherein the body is a single, continuous piece.
20. The golf club head of claim 19, wherein the body is a single, continuous piece.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6,505,904), in view of, Boyd (US 2010/0041494).
          Kuo discloses:
          In regards to claim 1, Kuo teaches a golf club head comprising: (abstract; 1 fig. 5; claim 1; 2 fig. 10, ‘casing’)

          a club face including a hitting surface, (1-2, 11, 21 fig(s) 5-9, ‘hollow casing’, ‘face panel’, ‘peripheral coupling flange’, ‘coupling groove’)

          a rear surface that is opposite the hitting surface, an extension member, and a flange; (11-12, 21 fig(s) 5-8, ‘coupling flange’, ‘retaining portion’, ‘coupling groove’)

          wherein the flange is separated from the rear surface via the extension member; (11-12, 21 fig(s) 5-8, ‘coupling flange’, ‘retaining portion’, ‘coupling groove’)


  …….……………………………. a crown, a sole, a hosel, and a face support; (fig(s) 5-9, ‘heel/sole’, ‘face support’, and a ‘top portion/crown’) 

          wherein the club face and the body cooperate to define a closed volume; (fig(s) 5-9)

          wherein the flange is embedded within the face support such that the face support contacts and surrounds the flange to couple the club face to the body; and  (11-12, 21 fig(s) 5-9)

          Kuo teaches the subject matter as presented above, however, is silent about a polymeric material used in the golf club head, and the use of weights used in the golf club head.

          Kuo does not teach:

          a body formed from a polymeric material and including a crown, a sole, a hosel, and a face support;

          wherein the body includes one or more weights captured within the polymeric material.  

          Boyd teaches:

          a body formed from a polymeric material and including a crown, a sole, a hosel, and a face support; (para(s) 0087, 0093; 20, 28, 36, 45-46, 49 fig. 5)

          wherein the body includes one or more weights captured within the polymeric material.  (para 0008, ‘it is known to customized the center of gravity or moment of inertia with a plurality of weights in a golf club head with respect to the distance to the elongated shaft.’)

          It would have been obvious before the effective filing date of the invention to combine the ‘golf club head’ of Kuo with the ‘golf club head’ of Boyd to provide a light-weight golf club with a resilient golf head and body.



          In regards to claim 2, Kuo discloses a golf club head of claim 1, (see claim rejection 1) wherein the hosel is integrally formed with the face support. (fig(s) 9-10)


          In regards to claim 6, Kuo discloses a golf club head of claim 1, (see claim rejection 1) Boyd teaches wherein the one or more weights can be formed into the club head by overmolding the weights during the molding of one of the crown or the sole. (para 0008, ‘it is known to customized the center of gravity or moment of inertia with a plurality of weights in a golf club head with respect to the distance to the elongated shaft.’)



          In regards to claim 7, Kuo discloses a golf club head of claim 1, (see claim rejection 1) Boyd teaches wherein the one or more weights are disposed between the crown and the sole and adjacent a perimeter of the golf club head. (para 0008, ‘it is known to customized the center of gravity or moment of inertia with a plurality of weights in a golf club head with respect to the distance to the elongated shaft.’)
 


          In regards to claim 8, Kuo discloses a golf club head of claim 1, (see claim rejection 1) Boyd teaches wherein the one or more weights can be metallic objects, such as metallic bands.  (para(s) 0004, 0008)


          In regards to claim 9, Kuo discloses a golf club head of claim 8, (see claim rejection 8) Boyd teaches wherein the metallic bands may have a varying cross- sectional thickness.  (para 0004)

          In regards to claim 10, Kuo discloses a golf club head of claim 1, wherein the body has a varying wall thickness between the face support and both of the crown and the sole. (fig(s) 5-9)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6,505,904), in view of, Boyd (US 2010/0041494), in further view of, Beno (US 2013/0178305).
          Kuo discloses:

          A golf club head comprising: (abstract; 1 fig. 5)

          a club face including a hitting surface, a rear surface that is opposite the hitting surface, an extension member, a first flange, and a second flange; (1-2, 11, 21 fig(s) 5-9, ‘hollow casing’, ‘face panel’, ‘peripheral coupling flange’, ‘coupling groove’)


          wherein the first flange and the second flange are separated from each other via the extension member; (2, 11-12, 22 fig(s) 5-9)

         ………………………………………………. a crown, a sole, a hosel, and a face support; (fig(s) 5-9)

          wherein the first flange and the second flange extend radially outward towards an exterior surface of the golf club head; (11 fig. 5, ‘peripheral coupling flanges’)

          wherein the first flange forms a portion of the hitting surface; (11 fig. 5)

          wherein the club face and the body cooperate to define a closed volume; (fig(s) 5-9)

          wherein the first flange is partially embedded within the face support; and (fig(s) 5-9)


          Kuo does not teach:

          a body formed from a polymeric material and including a crown, a sole, a hosel, and a face support;

         wherein the second flange includes a plurality of holes extending between opposing sides; 

          wherein the second flange is embedded within the face support such that the face support contacts and surrounds the second flange and extends within each of the plurality of holes to couple the club face to the body; 

          wherein the body includes one or more metallic weight captured within the polymeric material.  

          Boyd teaches:


          a body formed from a polymeric material and including a crown, a sole, a hosel, and a face support; (para(s) 0087, 0093; 20, 28, 36, 45-46, 49 fig. 5)

          wherein the body includes one or more metallic weight captured within the polymeric material. (para 0008, ‘it is known to customized the center of gravity or moment of inertia with a plurality of weights in a golf club head with respect to the distance to the elongated shaft.’)

          Boyd does not teach:

          wherein the second flange includes a plurality of holes extending between opposing sides; 

          wherein the second flange is embedded within the face support such that the face support contacts and surrounds the second flange and extends within each of the plurality of holes to couple the club face to the body; 

          Beno teaches:

          wherein the second flange includes a plurality of holes extending between opposing sides; (42-43 fig(s) 3-4)

          wherein the second flange is embedded within the face support such that the face support contacts and surrounds the second flange and extends within each of the plurality of holes to couple the club face to the body; (42-43 fig(s) 3-4)

          It would have been obvious before the effective filing date of the invention to combine the ‘golf club head’ of Kuo, the ‘golf club head’ of Boyd with the ‘golf club’ of Beno to provide a light-weight golf club with a resilient golf head and body.



          In regards to claim 12, Kuo disclose a golf club head of claim 1, (see claim rejection 1) wherein the hosel is integrally formed with the face support.  (see fig(s) 9-10)



          In regards to claim 16, Kuo discloses a golf club head of claim 1, (see claim rejection 1) Boyd teaches wherein the one or more weights can be formed into the club head by overmolding the weights during the molding of one of the crown or the sole. (para 0008, ‘it is known to customized the center of gravity or moment of inertia with a plurality of weights in a golf club head with respect to the distance to the elongated shaft.’)
 

          In regards to claim 17, Kuo teaches a golf club head of claim 1, (see claim rejection 1) Boyd teaches wherein the one or more weights are disposed between the crown and the sole and adjacent a perimeter of the golf club head. (para 0008, ‘it is known to customized the center of gravity or moment of inertia with a plurality of weights in a golf club head with respect to the distance to the elongated shaft.’)
 

          In regards to claim 18, Kuo teaches a golf club head of claim 1, (see claim rejection 1) Boyd discloses wherein the one or more weights can be metallic objects such as metallic bands.  (para 0004)


          In regards to claim 19, Kuo discloses a golf club head of claim 18, (see claim rejection 18) Boyd discloses wherein the metallic bands may have a varying cross- sectional thickness.  (para 0004)


          In regards to claim 20, Kuo discloses a golf club head of claim 19, (see claim rejection 19) wherein the body is a single, continuous piece. (fig(s) 5-9)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6,505,904), in view of, Boyd (US 2010/0041494), in further view of, Demille (US 8,460,123).
          Kuo discloses:

          The golf club head of claim 2, wherein the hosel and face support are integrally formed as a forward portion of the body; and (see claim rejection 2)


         Kuo and Boyd do not teach:

         further comprising a seam disposed between the crown and the sole, between the crown and the forward portion, and between the sole and the forward portion.  

          Demille teaches:


         further comprising a seam disposed between the crown and the sole, between the crown and the forward portion, and between the sole and the forward portion. (abstract; 100, 140, 150, 120 fig. 8; 9-27 col. 7, ‘compression molding process’, 49-54 col. 7, ‘constituent materials polymers and thermoplastics’) 

          It would have been obvious before the effective filing date of the invention to combine the ‘golf club head’ of Kuo, the ‘golf club head’ of Boyd with the ‘molded golf club’ of Demille to provide a light-weight golf club with a resilient golf head and body.



          In regards to claim 4, Kuo discloses a golf club head of claim 3, (see claim rejection 3) Demille discloses wherein the seam includes at least two layers of the polymeric material that are coupled through at least one of an adhesive or a joining process. (abstract; 100, 140, 150, 120 fig. 8; 9-27 col. 7, ‘compression molding process’, 49-54 col. 7, ‘constituent materials polymers and thermoplastics’) 



          In regards to claim 5, Kuo discloses a golf club head of claim 4, (see claim rejection 4) Demille discloses wherein the polymeric material is a filled or unfilled polymeric material.  (abstract; 30-50 col. 8, ‘mass of material can have a variable thickness’)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6,505,904), Boyd (US 2010/0041494), Beno (US 2013/0178305), in view of, Demille (US 8,460,123).

          Kuo, Boyd, and Beno disclose:

          The golf club head of claim 12, wherein the hosel and face support are integrally formed as a forward portion of the body; and (see claim rejection 12) 


          Kuo, Boyd, and Beno don’t teach:

          further comprising a seam disposed between the crown and the sole, between the crown and the forward portion, and between the sole and the forward portion.  

          Demille teaches:

          further comprising a seam disposed between the crown and the sole, between the crown and the forward portion, and between the sole and the forward portion.  (abstract; 100, 140, 150, 120 fig. 8; 9-27 col. 7, ‘compression molding process’, 49-54 col. 7, ‘constituent materials polymers and thermoplastics’) 

          It would have been obvious before the effective filing date of the invention to combine the ‘golf club head’ of Kuo, the ‘golf club head’ of Boyd and Beno with the ‘molded golf club’ of Demille to provide a light-weight golf club with a resilient golf head and body.


          In regards to claim 14, Kuo, Boyd and Beno disclose a golf club head of claim 13, (see claim rejection 13) Demille discloses wherein the seam includes at least two layers of the polymeric material that are coupled through at least one of an adhesive or a joining process. (abstract; 100, 140, 150, 120 fig. 8; 9-27 col. 7, ‘compression molding process’, 49-54 col. 7, ‘constituent materials polymers and thermoplastics’) 
 


          In regards to claim 15, Kuo, Boyd and Beno disclose a golf club head of claim 14, wherein the polymeric material is a filled or unfilled polymeric material.  (abstract; 30-50 col. 8, ‘mass of material can have a variable thickness’)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852